Citation Nr: 1309678	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran timely requested a waiver of recovery of overpayment in the amount of $13,862.00.

(The issue of entitlement to a rating higher than 10 percent for residuals of fracture to the 1st metacarpal joint of the left hand is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 decision of the Committee on Waivers and Compromises (Committee).


FINDINGS OF FACT

1.  In a November 25, 2005 letter, the Veteran was notified of an overpayment of VA benefits in the amount of $13,862.00, and an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness letter to request a waiver of the debt.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on June 21, 2007.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $13,862.00 was not timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As an initial matter, the VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Whether the Veteran Timely Requested a Waiver of Recovery of Overpayment in the Amount of $13,862.00

The Veteran has requested a waiver of recovery of an overpayment of VA benefits in the amount of $13,862.00.  For the reasons that follow, the Board finds that the Veteran's request was not timely.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

In a March 2004 rating decision, the RO granted entitlement to nonservice-connected pension benefits effective January 26, 2004.  In an April 2004 notice letter, the Veteran was informed that VA was paying him as a single Veteran with no dependents, receiving no income.  The Veteran was notified that he should tell VA right away if his income changed, he gained a dependent, his net worth increased, or he moved.  The Veteran was granted Social Security benefits in an April 2004 decision.

In May 2005, the Veteran was informed of a proposal to begin counting his Social Security benefits, effective April 2004.  In September 2005, the Veteran submitted a statement asserting that he had contacted the VA in February 2004 as well as in March 2004 to notify them that he was receiving Social Security payments.

In November 2005, the Veteran was notified that effective April 1, 2004, his benefits were switched to the 10 percent service-connected compensation for the greater benefit, and that this adjustment would result in an overpayment of benefits that had been paid to him.  

In a November 25, 2005 letter, the VA Debt Management Center informed the Veteran that he was paid $13,862.00 more than he was entitled to receive.  The letter informed the Veteran that he had the right to dispute the debt and the right to request a waiver.  The letter stated in bold print, "Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  Although the document entitled Notice of Rights and Obligations was not included in the claims file or Virtual VA, the form letter noted that enclosures were included with the letter.  The Veteran has not asserted that the Notice of Rights and Obligations document was not enclosed with the November 2005 letter.  The Notice of Rights and Obligations document informed the Veteran that he had 180 days after the debt notification date to submit a request for a waiver.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  In this case, no clear evidence to the contrary has been presented to rebut the presumption of regularity.  The Board presumes that the enclosure Notice of Rights and Obligations was sent to the Veteran at his address of record in November 2005. 

In a statement received in June 2007, the Veteran requested a waiver of the overpayment.  He stated that he had notified the VA Regional Office on three occasions that he was receiving Social Security.  The Veteran's request for a waiver was untimely, as it was not submitted within 180 days from the date of notification of the debt.

In July 2007, the Veteran's request for a waiver was denied due to his waiver request being untimely.

In July 2007, the Veteran submitted a notice of disagreement to the July 2007 decision and indicated that he made three phone calls and sent two letters to St. Paul, Minnesota to notify the VA that he had been granted Social Security benefits.

In April 2008, the Veteran submitted a VA Form 9 along with a copy of a letter he asserts he submitted to the VA in early 2004, indicating that he was receiving Social Security benefits.

As the November 2005 letter was sent to the Veteran's address of record at that time, the Board finds that the Veteran was properly notified of his right to request a waiver.  The Veteran did not file a request for a waiver of the overpayment until more than 180 days after he received notice of the overpayment.  Although the Veteran has asserted that he notified the VA of his receipt of Social Security, the fact remains that he did not submit his request for a waiver in a timely fashion.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Veteran's request for a waiver of overpayment was not timely, and as a matter of law, his claim must be denied. 

The Board notes that the Veteran asserts he informed the VA on multiple occasions that he was receiving Social Security benefits.  The Board notes that the issue of the validity of the debt is not before the Board as the Veteran did not timely appeal the overpayment.  As discussed above, the Veteran did not request a waiver of the overpayment until June 2007, almost two years after the November 2005 decision terminating his pension benefits and finding an overpayment.  

In sum, the Board finds that the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $13,862.00, and the appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


